Citation Nr: 0528018	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
United States Army Reserve from August 15 to November 20, 
1977, and inactive duty for training (INACDUTRA) between 1977 
and 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the appellant's claim 
of entitlement to service connection for bilateral knee 
disability.  The appellant perfected a timely appeal of this 
determination to the Board.

When this matter was initially before the Board in November 
2003, it was remanded for further development.

Because knee conditions are not rated as bilateral 
disabilities, the Board has recharacterized the appellant's 
claim as separate issues as stated on the title page.

As will be discussed below, in August 2005, the appellant 
submitted additional pertinent evidence directly to the 
Board, which was accompanied by a waiver of RO consideration.  
As such, this evidence will be considered by the Board in the 
adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, for the reasons set 
forth below, the Board unfortunately finds that it has no 
discretion and that this matter must again be remanded for 
further development.

As the Board noted in the November 2003 remand, the appellant 
asserts that service connection is warranted for right and 
left knee disabilities because he has chronic bilateral knee 
problems since injuring his knees during a training exercise.  
Although the service medical records are negative for 
complaint or treatment of knee problems, the appellant 
explains that he was on a "mission" that was under time 
constraints and was thus unable to leave his unit to seek 
medical care.

In a July 2005 letter, the AMC notified the appellant that 
his claims folder was being transferred back to the Board, 
and that he should submit any further evidence in support of 
his claim directly to the Board.  As noted in the 
introduction, in August 2005, the appellant submitted, with a 
waiver of RO consideration, the affidavit of F.N.A., who 
served with him, and who corroborated his account of having 
sustained an injury to his knees.  In fact, F.N.A reported 
that he encouraged the appellant to seek formal medical 
treatment for the injury but that the appellant refused and 
instead continued to participate in the training exercise.

To date, VA has not afforded the appellant a VA examination 
or solicited an opinion as to the etiology and/or onset of 
his claimed bilateral knee disability.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) There 
is competent evidence that the appellant has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
appellant suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In light of the foregoing, the Board finds that such an 
examination is necessary to adjudicate this appeal, and 
concludes that in the examination report, the examiner must 
offer an opinion as to the likelihood that any right or left 
knee disability found to be present is related to or had its 
onset during one of the appellant's periods of ACDUTRA or 
INACDUTRA.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the appellant for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right or left knee disability found 
to be present.  It is imperative that the 
examiner who is designated to examine the 
appellant reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the appellant has a 
right or left knee disability that is 
related to or had its onset during a 
period of ACDUTRA or INACDUTRA.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claims.  

3.  The appellant and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


